Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered October 18, 2007, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of eight years, unanimously affirmed.
The court properly allowed the People to impeach their witness with his grand jury testimony because a portion of his trial testimony on redirect examination affirmatively damaged the People’s case (see CPL 60.35 [1]; People v Fitzpatrick, 40 NY2d *52844, 51-52, [1976]). In any event, we conclude that any error in allowing that impeachment was harmless (see People v Crim-mins, 36 NY2d 230 [1975]). To the extent that defendant is raising a constitutional claim, such claim is both unpreserved and without merit. Concur—Mazzarelli, J.E, Friedman, Buckley, Acosta and Freedman, JJ.